Citation Nr: 1427445	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was scheduled for a Travel Board hearing in January 2011; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record. 38 C.F.R. § 20.704(d), (e).

The Board remanded this case in May 2012 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran does not have a seizure disorder.


CONCLUSION OF LAW

The criteria for service connection for seizure disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran has been properly notified of what information would substantiate his claim and properly assisted under the law. 38 U.S.C.A. §§ 5100, et. seq. In January 2013, in accordance with the May 2012 Board Remand, the RO provided the Veteran with a notice letter informing him of the respective duties for obtaining substantiating evidence. The RO also provided the Veteran with forms for his authorization and consent to release information from the Correctional Medical Services, State of New York Workers' Compensation Board, and the New York Department of Insurance's Division of Workers' Compensation. In April 2013 the RO notified the Veteran that they received a negative response from the State of New York Workers' Compensation Board indicating there were no records of any disability benefits paid to the Veteran. The RO also notified the Veteran that they were unable to obtain any records from the New York Department of Insurance's Division of Workers' Compensation and Correctional Medical Services. In July 2013 the Veteran notified the RO that he did not have any other information or evidence to provide in support of his claim. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), service induction and separation examinations, VA outpatient treatment records, and statements from the Veteran. 


Analysis of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has a seizure disorder due to his military service. The evidence does not establish the Veteran has a seizure disorder linked to service and his claim is denied. 

The Veteran's service treatment records (STRs) are negative for any complaints or treatment of a seizure disorder. Post service VA treatment records indicate the Veteran sought treatment for a blackout in September 1978. The doctor wrote "rule out seizure disorder" noting the Veteran reported a sudden black out in 1977 that the Veteran thought was due to heat intolerance. A brain study was conducted in October 1978 which showed brain flow within normal limits, and a very modest area of increased uptake which an unknown etiology. The October 1978 doctor indicated that the "possibility of soft tissue injury has to be entertained." After a full neurological examination in October 1978 a VA doctor noted the Veteran "enjoyed good health until 1976 when he came up north to live with his mother...the patient had no illnesses in service." The doctor noted the Veteran's report of "episodes of loss consciousness" that the Veteran believed were "precipitated by being in a hot place." There was no history of head injuries.  A cat (CT) scan report in November 1978 indicated no evidence of infra or supratenttorial masses, normal ventricles and or abnormal lesions.  In December 1978 a VA doctor noted that the Veteran's history of headaches and seizures varied depending on examiners, opined the Veteran experienced "blackouts of very vague nature," and recommended a work up for psychomotor seizures. In July 1979 the Veteran was diagnosed with headaches with an unknown etiology. 

There are no medical records of complaints or treatment for seizures or head injuries until March 2001 when the Veteran sought treatment for a head injury incurred after a ceiling that he was repairing fell on his head. The Veteran reported feeling dazed for a few minutes. A CT scan was performed in August 2001 and revealed a normal cranial CT scan. Finally, in January 2005, the Veteran sought treatment for knee pain and denied experiencing any seizures, weakness, paralysis, tremors, or numbness.  

Although no medical examinations were conducted to assess the Veteran's claim, none is required. There is no current evidence that the Veteran has a seizure disorder. See McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board has considered the Veteran's statements regarding his disorder. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

While the Veteran may be competent to describe the extent of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to be rendered competent to offer evidence on matters such as medical diagnosis of a seizure disorder. Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that he has been diagnosed with a seizure disorder, the preponderance of the evidence is against the claim and it must be denied. 


ORDER

Service connection for a seizure disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


